Mr. Justice Clayton
filed the following opinion, at a subsequent day of the term.
When the opinions in this case were delivered, on a former day of the term, I concurred with the chief justice, that the deputy clerk had no power to take the probate or acknowledgment of a deed. Subsequent reflection and examination have induced me to change that conclusion, and to concur with Judge Thacher on that point.
*55The statute of 1833, (How. & Hutch. 368, sec. 99,) directs that the proof or acknowledgment of a deed, if taken before a clerk or notary, shall be certified under the seal of office. This direction shows that it was the intention of the legislature, that it should be regarded as an official act. The general statute, in regard to clerks, gives to the deputies right “ to perform all the acts and duties enjoined upon their principals.” How. & Hutch. 471, sec. 15. If this is an official act, it may be performed by the deputy, and I adopt that as the true construction of the statute;
This produces no change in the result of the judgment of this court, as a new trial must be granted. But on the next trial, this deed rejected upon this ground must be read, if there be no other valid objection to it.
During the term the judgments of that term are always under the control of the court; of course the opinions of each or either of the judges, may be recalled, and changed, if he becomes satisfied of error.